Per Curiam,
The only subjects of complaint, in this ease, are the answers of the learned trial judge refusing defendant’s sixth and seventh points, viz.: (a) “ There is no sufficient proof that the injuries *258complained of, ... . were caused by the negligence of the defendant; ” and (5), “ Under all evidence, .... the verdict should be for the defendant.”
In view of the testimony, tending to prove that the borough authorities were guilty of negligence, in that they permitted to remain, in the public sidewalk, a dangerous depression or “hole ” into which the plaintiff, in the night time, accidentally stepped and thereby sustained a severe and probably permanent injury, it would have been error to have withdrawn the case from the jury by affirming either of said points. Without undertaking to summarize the testimoriy, showing the dangerous condition of said sidewalk, particularly in the night time, the nature and extent of plaintiff’s injury, etc., it was clearly sufficient to carry the case to the jury on the main questions of defendant’s alleged negligence and plaintiff’s resultant damages. Upon all the testimony, and with full and adequate instructions as to the duty of the defendant as well as the plaintiff himself, the case was fairly submitted to the jury; and, in the absence of any apparent error, to the prejudice of the defendant, the judgment entered on the verdict should not be disturbed.
Judgment affirmed.